Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/23/20, claims priority from the following prov. appls.: 62822822, filed on 3/23/19; and 62857210, filed on 6/4/19. Claims 1-2 are supported by 62822822 and therefore have an effective filing and priority date of 3/23/19. Claim 3 isn’t supported by 62822822, but is supported by 62857210; the effective filing and priority date of this claim is 6/4/19.

Status of Claims
Claims 1-3 are currently pending.
Claims 1-3 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, USP 4994467 (patented 2/19/91) in view of Genesis Behavior Center, “How Autism and Sensory Processing Disorder Are Linked”, publ online August 2016, pp. 1-6, http: https://genesisbehaviorcenter.com/how-autism-and-sensory-processing-disorder-are-linked/ (hereafter referred to as GBC). 
The claims are drawn to a method of treating sensory processing disorder comprising administering ketamine to an individual having sensory processing disorder.

Zimmerman doesn’t explicitly teach treating sensory processing disorder. 
GBC teaches sensory processing disorder (SPD) as a condition in which the brain of an individual has difficulty converting received sensory information into typical reactions (p. 1, last para-p. 2, 1st full para). GBC further teaches SPD is prevalent among subjects with autism spectrum disorder (ASD) (p. 2, 3rd full para). GBC teaches there is significant overlap between SPD and ASD, with more than 75% of subjects with ASD also having symptoms of SPD (p. 3). GBC additionally teaches SPD and ASD are similar in that the brain misinterprets sensory signals (p. 4). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having SPD comorbid with ASD comprising administering a therapeutically effective amount of ketamine in view of the combined teachings of Zimmerman and GBC. Zimmerman teaches treatment of autism comprising administering an NMDA receptor antagonist, of which ketamine is exemplified, at a dose range that overlaps with that recited by instant claim 2, while GBC teaches SPD and ASD as disorders in which the brain misinterprets sensory signals. GBC further teaches there is significant overlap between autism and SPD, with more than 75% of autism subjects having SPD symptoms. Since . 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, USP 4994467 (patented 2/19/91) in view of Genesis Behavior Center, “How Autism and Sensory Processing Disorder Are Linked”, publ online August 2016, pp. 1-6, http: https://genesisbehaviorcenter.com/how-autism-and-sensory-processing-disorder-are-linked/ (hereafter referred to as GBC) as applied to claims 1-2 as discussed previously, further in view of Gozes et. al., US 20070054847 A1 (publ 3/8/2007).
The claim is drawn to a method of treating sensory processing disorder comprising administering ketamine to an individual having sensory processing disorder, and further comprising administering NAP. 
Zimmerman and GBC teach as discussed previously, but administration of NAP is not taught.

It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have further treated a subject having SPD comorbid with ASD comprising administering NAP, in view of the combined teachings of Zimmerman, GBC, and Gozes. Zimmerman teaches administration of ketamine for treating pervasive developmental disorders such as autism, while GBC teaches there is significant overlap between ASD and SPD. Gozes teaches NAP as a neuroprotective peptide that is useful for treating various neurological disorders, including autism disorders. Since ASD and SPD are taught to share significant overlap, and more than 75% of autism subjects have symptoms of SPD, one of ordinary skill in the art would have been motivated to have further administered NAP, since this neuroprotective peptide is taught to be useful for treating ASD, with a reasonable expectation of success. 


Conclusion
Claims 1-3 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627